PER CURIAM:
In this attorney grievance proceeding, respondent admits that he has committed ethical violations and consents to a public reprimand. We accept respondent’s admission and publicly reprimand him.
The ethical violations committed by respondent arise from his employment of an attorney who had been suspended from practicing law by order of this Court. Respondent admits that he employed the services of the suspended attorney to assist him with legal research and the preparation of documents in six different cases.
Rule 42 of the Rules of Disciplinary Procedure, Rule 413, SCACR, states that when an attorney has been suspended or disbarred pursuant to an order of this Court, he may not be employed by a member of the Bar of South Carolina as a paralegal, investigator, or in any other capacity connected with the practice of law. It further provides that any licensed attorney who, with knowledge of a person’s status as a suspended, disbarred or resigned attorney, employs such person in a manner prohibited by the Rule shall be subject to discipline. Respondent has violated this rule and we find the appropriate sanction is a public reprimand.
PUBLIC REPRIMAND.
Waller, J., not participating.